FILE COPY




                                   COURT OF APPEALS
                                     SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                         CLERK
 TERRIE LIVINGSTON                   TIM CURRY CRIMINAL JUSTICE CENTER                  DEBRA SPISAK
                                          401 W. BELKNAP, SUITE 9000
JUSTICES                                FORT WORTH, TEXAS 76196-0211                  CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                    LISA M. WEST
  ANNE GARDNER                                TEL: (817) 884-1900
  SUE WALKER                                                                          GENERAL COUNSEL
  BILL MEIER                                  FAX: (817) 884-1932                      CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                           www.txcourts.gov/2ndcoa


                                         February 4, 2016

    Don Hase                                            Hon. David L. Evans
    4025 Woodland Park Blvd., Ste. 100                  Regional Presiding Judge
    Arlington, TX 76013                                 Tom Vandergriff Civil Courts Bldg.
    * DELIVERED VIA E-MAIL *                            100 N. Calhoun St., 2nd Floor
                                                        Fort Worth, TX 76196
    Hon. George William Gallagher                       * DELIVERED VIA E-MAIL *
    Judge, 396th District Court
    Tim Curry Criminal Justice Center                   Debra A. Windsor
    401 W. Belknap, 6th floor                           Assistant District Attorney
    Fort Worth, TX 76196                                401 W. Belknap St.
    * DELIVERED VIA E-MAIL *                            Fort Worth, TX 76196-0201
                                                        * DELIVERED VIA E-MAIL *
    Criminal District Clerk, Tarrant County
    Tim Curry Criminal Justice Center
    401 W. Belknap, 3rd Floor
    Fort Worth, TX 76196-0402
    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number:       02-15-00316-CR
                                                02-15-00317-CR
                 Trial Court Case Number:       1345037W
                                                1343502D

    Style:       Anthony Lewis Hernandez
                 v.
                 The State of Texas

          Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause.

           Copies of the opinion and judgment are attached and can also be viewed on our
    Court’s webpage at: http://www.txcourts.gov/2ndcoa.

                                                           Respectfully yours,

                                                           DEBRA SPISAK, CLERK